      Case 2:19-cv-01539-TLN-AC Document 17 Filed 05/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RUDOLFO VILLEGAS, JR.,                            No. 2:19-cv-1539 TLN AC P
12                      Plaintiff,
13          v.                                         ORDER
14   M. SPEARMAN, Warden,
15                      Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, requests a 90-day extension of time to file

18   objections to the findings and recommendations filed in this case on April 14, 2020. Plaintiff

19   states that he is denied access to the prison law library due to the COVID-19 health crisis.

20          The findings and recommendations (“F&Rs”) recommend dismissal of this action for

21   failure to state a cognizable federal claim. See ECF No. 15. The legal standards applicable to

22   this recommendation are set forth in the F&Rs and in the court’s December 10, 2019 order

23   dismissing the original complaint with leave to amend (ECF No. 9). Those standards, and the

24   facts of the complaint, are not so complex as to require a 90-day extension of time, even under the

25   circumstances of prohibited or limited access to the prison library. In order to obtain de novo

26   review by the district judge, plaintiff need only identify the portions of the F&Rs to which he

27   objects and the basis for his objections. Legal argument is not required.

28   ////
     Case 2:19-cv-01539-TLN-AC Document 17 Filed 05/05/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion for extended time, ECF No. 16, is granted in part.
 3          2. Plaintiff is granted forty-five (45) days from the filing date of this order in which to file
 4   his objections to the pending findings and recommendations.
 5          3. No further extensions of time will be granted.
 6   DATED: May 5, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
